              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANCIS AIELLO,                                :   CIVIL ACTION
         Plaintiff,                            :
                                               :
                                               :
             v.                                :   No. 2:20-cv-06032-CFK
                                               :
                                               :
CHESTER DOWNS, LLC d/b/a                       :
HARRAH’S PHILADELPHIA CASINO                   :
AND RACETRACK,                                 :
         Defendant,                            :

                                       ORDER

      AND NOW, this 15th day of July 2021, upon consideration of Defendant’s

Motion for Summary Judgment (ECF No. 18), Plaintiff’s Response in Opposition

(ECF No. 19), and Defendant’s Reply (ECF No. 20), it is hereby ORDERED that

Defendant’s Motion for Summary Judgment (ECF No. 18) is GRANTED. The

Clerk of Court is directed to close this matter.



                                                   BY THE COURT:


                                                   /s/ Chad F. Kenney

                                                   CHAD F. KENNEY, JUDGE




                                           1
